internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-162170-02 date date x year year d1 d2 month a b company new company trust dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting certain rulings under the internal_revenue_code the information submitted states that x is a non-profit corporation which is represented as being a tax-exempt_organization described in sec_501 of the code x and its affiliates maintain three plans providing employee_benefits including life and disability insurance the plans the plans are funded entirely by employee contributions made on an after-tax basis the benefits under these plans are insured by company with x as the named policyholder of all three group_insurance policies x’s employees are the beneficiaries of the plans plr-162170-02 -2- in year company announced its intent to convert from a mutual_insurance_company to a stock insurance_company as part of a corporate_reorganization to a publicly-traded new company the reorganization has been determined to constitute a tax-free reorganization described in sec_368 under state law company was required to pay consideration known as demutualization proceeds to its mutual policyholders in exchange for their proprietary rights in the mutual company the demutualization proceeds could be paid in the form of stock cash or policy credits company determined that x as a policyholder on d1 of year the date on which the reorganization plan was adopted would receive the demutualization proceeds in the form of new company stock the amount of the demutualization proceeds was based on the policyholder’s actuarial contribution to company’s surplus attributable to the policies held by the policyholder defined as the accumulated_contribution that the policies were estimated to have made in the past to company’s surplus plus the estimated present_value of the contribution that the policies would make in the future company determined that the demutualization proceeds for the three policies held by x were approximately dollar_figurea the policies remained in effect with x as policyholder and the employee beneficiaries continuing to pay all premiums on an after-tax basis it has previously been determined that no gain_or_loss was recognized by policyholders who received new company stock under the reorganization pursuant to sec_354 that the policyholders had a zero basis in the new company stock received pursuant to sec_358 and that a policyholder’s holding_period in the new company stock includes the period during which the policyholder held the insurance_policy provided that the stock is a capital_asset in the hands of the policyholder on d2 x formed trust to receive the demutualization proceeds which were determined to be plan assets under the employee retirement security act u s c sec_1001 et seq x represents that the trust is not a_trust described in sec_1_671-4 or x assigned its rights as policyholder to the receipt of the demutualization proceeds to the trust in year the demutualization proceeds in the form of new company stock were issued to the trust in month of year the trustee of the trust sold the new company stock pursuant to a direction from x and invested the sale proceeds in short-term money-market instruments x determined that it would direct the trustee of the trust to distribute the sale proceeds in cash form to the employees who were active participants in the plans as of the end of year a total of about b beneficiaries an individual beneficiary’s share of the proceeds is determined on the basis of a formula taking into account the amount of premiums and any additional payments made under the policies by that beneficiary since the sale of the new company stock in month of year the sale proceeds have earned interest legal expenses have also been incurred with regard to the formation of the trust sec_9_1 of the trust provides that x shall have the right to amend the trust except that it may not amend the trust to use any part of the corpus or income of the plr-162170-02 -3- trust for any purpose other than the exclusive benefit of the participants in the plans and the payment of expenses otherwise provided for in the trust or the plans sec_9_2 of the trust provides that x may terminate the trust at any time in the event of the termination the trust assets shall be distributed in accordance with the plans but in no event shall any part of the trust assets attributable to the plans revert to x sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 a defines adverse_party for purposes of subpart e as any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust sec_672 defines nonadverse_party for purposes of subpart e as any person who is not an adverse_party sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse sec_1221 defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer’s trade_or_business unless the property meets one of eight listed exceptions none of the exceptions is relevant in this case sec_1231 applies to property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business that does not fall within certain exceptions generally equivalent to the exceptions in sec_1221 sec_1222 provides that for purposes of subtitle a the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more plr-162170-02 -4- than year if and to the extent such gain is taken into account in computing gross_income sec_1223 provides for purposes of subtitle a that in determining the period for which the taxpayer has held property received in an exchange there shall be included the period for which he held the property exchanged if under chapter the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as the property exchanged and in the case of such exchanges after date the property exchanged at the time of such exchange was a capital_asset as defined in sec_1221 or property described in sec_1231 sec_1_671-2 of the income_tax regulations provides that for purposes of part i of subchapter_j chapter a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash if a person creates or funds a_trust on behalf of another person both persons are treated as grantors of the trust however a person who creates a_trust but makes no gratuitous transfers to the trust is not treated as an owner of any portion of the trust under sec_671 through or sec_1_671-4 provides that except as otherwise provided in sec_1_671-4 items of income deduction and credit attributable to any portion of a_trust which under the provisions of subpart e is treated as owned by the grantor or another person are not reported by the trust on form_1041 u s income_tax return for estates and trusts but are shown on a separate statement to be attached to that form sec_1_671-4 provides in general that in the case of a_trust all of which is treated as owned by one or more grantors or other persons and which is not described in sec_1_671-4 and the trustee may but is not required to report by one of the methods described in sec_1_671-4 rather than sec_1_671-4 sec_1_671-4 provides in general that in the case of a_trust all of which is treated as owned by two or more grantors or other persons the trustee must furnish the name taxpayer_identification_number tin and address of the trust to all payors for the taxable_year additionally the trustee must file with the service the appropriate forms u s information_return reporting the items of income paid to the trust by all payors during the taxable_year attributable to the portion of the trust treated as owned by each grantor or other person treated as an owner of the trust as the payee the trustee has the same obligations for filing the appropriate forms as would a payor making reportable payments except that the trustee must report each type of income in the aggregate and each item of gross_proceeds separately the trustee must also furnish to each grantor or other person treated as an owner of the trust a statement that i shows all items of income deduction and credit of the trust for the taxable_year attributable to the portion of the trust treated as owned by the grantor or other person ii provides the grantor or other person treated as an owner of the trust with the information necessary to take the items into account in computing the grantor’s plr-162170-02 -5- or other person’s taxable_income and iii informs the grantor or other person treated as the owner of the trust that the items of income deduction or credit and other information shown on the statement must be included in computing the taxable_income and credits of the grantor or other person on the income_tax return of the grantor or other person sec_1_671-4 provides that in general the amounts that must be included on any forms required to be filed by the trustee pursuant to sec_1_671-4 do not include any amounts that are reportable by the payor on an information_return other than form_1099 sec_1_671-4 provides that the following trusts cannot report under sec_1_671-4 i a common_trust_fund as defined in sec_584 ii a_trust that has its situs or any of its assets located outside the united_states iii a_trust that is a qualified_subchapter_s_trust as defined in sec_1361 iv a_trust all of which is treated as owned by one grantor or one other person whose taxable_year is a fiscal_year v a_trust all of which is treated as owned by one grantor or one other person who is not a united_states_person or vi a_trust all of which is treated as owned by two or more grantors or other persons one of whom is not a united_states_person sec_1_671-4 provides that the trustee of a_trust all of which is treated as owned by one grantor or one other person may not report pursuant to sec_1_671-4 if the grantor or other person is an exempt recipient for information reporting purposes the trustee of a_trust all of which is treated as owned by two or more grantors or other persons may not report pursuant to sec_1_671-4 if one or more grantors or other persons treated as owners are exempt recipients for information reporting purposes unless a at least one grantor or one other person who is treated as an owner of the trust is a person who is not an exempt recipient for information reporting purposes and b the trustee reports without regard to whether any of the grantors or other persons treated as owners of the trust are exempt recipients for information reporting purposes revrul_83_25 1983_1_cb_116 holds that a minor will be treated under sec_677 as the grantor and owner of a_trust created on the minor’s behalf by court order for the receipt of damages awarded as a result of a personal injury suit filed on the minor’s behalf based solely on the facts and representations submitted we conclude that the trust is a grantor_trust under sec_671 and all of its items of income deduction and credit including the sale proceeds interest on the sale proceeds and expenses associated with the sale proceeds must be included in computing the taxable_income of its owners the employees of x who were eligible to receive a share of the sale proceeds as of the end of year are each treated as the grantors and owners of that respective portion of the trust that consists of each grantor and owner’s pro_rata share of the sale plr-162170-02 -6- proceeds and applicable_interest and expenses distribution of the sale proceeds to a grantor in a taxable_year subsequent to the taxable_year in which the grantor was required to include the sale proceeds in computing taxable_income will have no further income_tax consequences the trust may report under the alternate method provided in sec_1_671-4 by filing forms reporting each type of income in the aggregate and each item of gross_proceeds separately the trust must furnish to each grantor a statement meeting all requirements of sec_1_671-4 including reporting separately to each grantor that grantor’s share of the gross interest_income of the trust on the sale proceeds and the deductible expenses of the trust the grantors had a zero basis in their respective shares of the assets of trust including the demutualization proceeds on the sale of the demutualization proceeds the grantors realized capital_gain in the amount of the sale proceeds to which each grantor was entitled each grantor’s gain on the sale is long-term_capital_gain because each grantor receiving a distribution was a participant in the plans as of the end of year which is more than one year before the date of the sale of the new company stock in month of year except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the transactions described above in particular no opinion is expressed or implied concerning the method of selection of the participants who received distributions from the trust or the formula used to determine the amount of any participant’s portion of the trust assets this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
